July 02, 2010


Mr. Steven S. Snelson
Gerstle Minissale & Snelson, LLP
One Meadows Building
5005 Greenville Avenue, Suite 200
Dallas, TX 75206

Mr. Alan R. Scheinthal
Scheinthal & Kouts LLP
4635 South Freeway, Suite 720
Houston, TX 77027
Honorable Douglas M. Robison
393rd District Court Judge
1450 E. McKinney St.
Denton, TX 76209

RE:   Case Number:  09-1014
      Court of Appeals Number:  02-09-00106-CV
      Trial Court Number:  2007-60095-393

Style:      IN RE  PERVEZ DAREDIA

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
|cc:|Ms. Debra Spisak |
|   |Ms. Sherri       |
|   |Adelstein        |